                         UNITED STATES BANKRUPTCY COURT
                              Eastern District of Michigan
                                   Southern Division

In the Matter of:

  Ronnie F Neal                        Debtor(s)             Bankruptcy No: 19-31889-jda
                                                             Chapter 13


                          ORDER TO SHOW CAUSE
            ON DISMISSAL OF CASE FOR FAILURE TO PAY FILING FEE

       The files and records of the above-entitled case reveal the debtor has failed to pay the
balance of filing fee in the amount of $310.00 as previously ordered by the Court pursuant to 28
U.S.C. Section 1930 and Bankruptcy Rule 1006.

       This is to notify you that a hearing will be held on November 12, 2019 at 9:00AM in the
Courtroom of Bankruptcy Judge Joel D. Applebaum, 226 W. Second Street, Flint, MI 48502 to
show cause why the case should not be dismissed pursuant to Bankruptcy Rule 1017(b)(1) and
11 U.S.C. Section 1307 (C)(2).

        The debtor and the attorney for the debtor must appear at this hearing, unless the fees are
paid in full prior to the hearing date. Notice must be given to the courtroom deputy that the fee
has been paid. If the fee is not paid prior to the hearing date and if the debtor and attorney
for debtor fail to appear at this hearing, the case may be dismissed.

**NO PERSONAL CHECKS, DEBIT OR CREDIT CARDS will be accepted from a
debtor. Payments submitted to the clerk must be cash, cashiers’ check or money order.
Credit cards will only be accepted from attorneys through pay.gov.




Signed on October 21, 2019




  19-31889-jda      Doc 38     Filed 10/21/19      Entered 10/21/19 11:19:45        Page 1 of 1
